218 S.W.3d 1 (2007)
In re the MARRIAGE OF John G. PRZADA, Petitioner/Respondent, and
Michele Przada n/k/a Michele Przada-Ziegler, Respondent/Appellant.
No. ED 87826.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
Motion for Rehearing and/or Transfer Denied March 29, 2007.
Michele Ziegler, Pevely, MO, pro se.
Jane Ellen Tomich, St. Charles, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
Michele Przada-Ziegler (Mother) appeals from the trial court's judgment denying her first amended motion to modify the trial court's judgment awarding sole legal and physical custody of Mother's and John G. Przada's (Father) minor children to Father. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).[1]
NOTES
[1]  Father's "Motion to Strike Appellant's Brief and Motion to Dismiss Appeal" is denied.